DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After-Final Amendment filed 2/03/2021 has been entered.  Claim 2 has been canceled.  Applicant’s amendment and corresponding arguments, see Pages 12-14, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keita Imai on 2/18/2021.
The application has been amended as follows:
In claims 10 and 11, lines 1-2, replace “The method of manufacturing a motorcycle tire for uneven terrain travel according to claim 2”
with:
“The method of manufacturing a motorcycle tire for uneven terrain travel according to claim 1”
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…in the mold, a clip width, which is a distance in a tire axial direction between a pair of bead molding surfaces which form outer surfaces of the pair of bead portions, is 100% to 105% of a rim width of a normal rim to which a completed motorcycle tire is attached, and 
wherein a tread molding surface in the mold, which molds the tread portion of the motorcycle tire, has a maximum outer diameter that is 99.5% to 110% of an outer diameter of a tire in a normal state in which the tire is rim-assembled onto the normal rim, filled to a normal internal pressure, and has no load thereon.”
The “maximum outer diameter” being exemplified as L1 as shown in Figure 3 of the current application.
The closest prior art of record, Funahara (US 6,648,040 B1), discloses a tire vulcanization process using a mold (20 in Figure 2), wherein a clip width in the mold (bead width BW in Figure 4), , is 100% to 110% of a rim width (RW in Figure 4) of a normal rim to which a completed motorcycle tire is attached (Table 2, Tire B1 is discloses a bead width 89 mm and a rim width 89 mm amounted to a clip width 100% of a rim width).  However, Funahara fails to teach or suggest a tread molding surface in the mold has a maximum outer diameter that is 99.5% to 110% of an outer diameter of a tire in a normal state in which the tire is rim-assembled onto the normal rim.

However, as specified and discussed by Applicant, see Pages 12-13, the maximum outer diameter of the current application does not represent a diameter at the tire tread edge, but is exemplied by L1 in Figure 3 (e.g. the maximum outer diameter denotes the point along the tire having the greatest length; e.g. the center point along the tire tread in the tire circumferential direction).  Hence, taking Applicant’s specific definition of the maximum outer diameter, Ishikawa fails to disclose a tread molding surface in the mold has a maximum outer diameter that is 99.5% to 110% of an outer diameter of a tire in a normal state in which the tire is rim-assembled onto the normal rim.  In fact, per Applicant’s definition, Ishikawa merely discloses the outer diameter of a tire in a normal state at this specified point is less than the molding surface of the mold (Col. 5, lines 37-38; the ratio of the radius of curvature being 1.9 to 4.0).  As discussed above, Ishikawa discloses providing the tread molding surface in the mold with an outer diameter that is 99.5% to 110% of an outer diameter of a tire in a normal state at the tread edge(s) optimizes the rigidity of the tread, improving the running stability and grip without the need of additional reinforcement.  While it would be conceivable to provide the same ratio of the mold surface and tire at the maximum outer diameter at the center point along the tire tread in the tire circumferential direction, the broadest reasonable interpretation does not mean the broadest possible interpretation.   As disclosed in the current application, a method of vulcanizing a green tire in a mold having the specific ratios of the molding surface to the green tire as claimed allows improved shock absorbance while also controlling the rigidity of the sidewall (paragraph 0003 of the instant Specification).
Claims 3-20 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/18/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748